Title: To Thomas Jefferson from Stephen Cathalan, Jr., 27 February 1793
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Dear Sir
Marseilles the 27th. February 1793

I have received in time your Public as well as your Private Letters you did me the honour of writing me the 22 Last June, 8 october by your recommended Gentn. Doctor Watters who is Still in this Place Since Two Months and to whom all the Services in my Power, I render; as well as on your honoured Recommendation, as on his Merit; of the 6th. 9ber. Last, of the 14th. do. these Learning me your determination of Retiring in the next Month of your office of Secretary of State, which new I Learn with Great Concern, tho’, it is Just after having So Much laboured for the welfare of your Country to take  Some Repos, in a Private Caracter, but I wish your Successor may be able of Filling that Emminent Post as well as you have done it, and I regret, that this event will deprive me of Corresponding So often with you; however I am and will be always at your Commands, and ask of you the favour of Some of your agreable Letters when you will have nothing else or Better to do. I hope Some days or other, you will be Placed by the unanimous votes to the most eminent Post of the united States. I have answered to your Public Letters, as you desired, to the Secretary of State at Philadelphia.
I have also received the Letter of the Society of Charlestown for the agricultur inclosed in yours of the 2 Dbr. Last, I will take Some Shorter and Less expensive Means to execute your orders, than to hire one acre of Land &ce., I will not forgett it, Please to assure that respectuble Society to which I have not now the Time of answering.
All what I mentioned in my Private Letter one year ago, is then arived! what effect may have Produced that unfortunate and Shamefûll event for F-ce in your Country! now is no more Remedy and I can’t enlarge on Such a Sorrowfull Subject!
France is now in war with almost all the european Powers; I reffer you to my Memoir or reflexions on algerian affairs dated the 15th. Janûary 1791—if you may remain neutral US. will reap the great advantages to Carry on in their Ships almost all the Trade of the west Indies, and Europe, you will Supply us with wheat and flour. We apprehend an horid Famin before 3 Months; I could now freight to Sundry Merchants fifty american vessels if they were in this harbour, at very extravagant terms; the national Convention has reddressed the difference in the duty on Tobacco on your Bottom, and you may easily Concûre with the French even in time of Peace, they have also allowed you the free trade with west Indies, and they have allowed the French to Purchase foreing vessels. An other object worth of the attention of america as Soon as this will reach you, it is that our new found Land fishers will not Go to the fishery, as they never Go when at war, with england; Last war the Duty Prohibitive on foreing Baccalao, was taken of and a very new dcreete toock place, it will be the Same, on the 1st. Reppresentation made; Then you may encourage your fish vessels to Come to this Markett next fall and winter, they will obtain monstruos Prices for their Baccalao here; at Lenght in any Line of Trade the Americans will undertake this way now; their Risk of the algerians, is not to be Compared with that the French and English will run by the war; it is now high time to fitt out 3 Frigattes for the Meditan. to Protect your Trade, and at the Same time try strongly for Peace with algiers, I regret very much, you have not honoured me  of that negotiation, I would have perhaps more advanced than Ths. Barclay Esqr.
All what I mention you, is only by the desire I have to See america become Soon a very Great and Powerfull Nation; matters presents now a fair aspect for that if England, by Jalousy does not, prevent you to enjoy of that Benefit. I have only time to add that I have the honour to be with great Respect is for ever Dear Sir Your most obedt. hum Serv

Stephen Cathalan Junr.


Many respects and Kind Compliments from all my Family
at 1 o Clock of the Morning
Flour £90₶ per Barrel, and Soon £100 a 120₶ Wheats in Proportion
Carolina Rice £45 per ql. 90 ℔ english
Tobacco £65 a 75₶ per ql. Marc Weight.

